Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 1 of 37




              Attachment
          Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 2 of 37


                                                                             Page 243
 1                                T. RIDDER
 2                     - INDEX TO WITNESSES -
 3     WITNESS                                                        PAGE
 4     THERESA A. RIDDER
 5                 Examination by Ms. Dryhurst                           5
 6

 7              - INDEX TO CERTIFIED QUESTIONS -
 8   Page/Line                           Text of the Question
 9    9        7    And what were those?
10   35      23     Can you provide an example?
11   36      21     When you started working on the
12              Navient investigation did you do
13              any research into student loans?
14   43      14     How many borrowers have you
15              interviewed for the Navient
16              investigation?
17   44        7    For how many borrowers have you
18              served as a point of contact?
19   44      14     Who selected the borrowers?
20   44      20     Do you know how the borrowers
21              were selected?
22   44      25     Did you ever receive CFPB portal
23              complaints?
24

25


                           TSG Reporting - Worldwide   877-702-9580
          Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 3 of 37


                                                                          Page 244
 1                                T. RIDDER
 2     - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3     Page/Line                             Text of the Question
 4   45      12     Have you ever reviewed those
 5              complaints for the Navient
 6              investigation?
 7   46      22     After learning about complaints
 8              against Navient did you have any
 9              judgment on which borrowers to
10              contact?
11   47      20     What was your goal in
12              interviewing these borrowers?
13   47      25     Did you use an outline of
14              questions in your discussions with
15              borrowers?
16   48        6    Did the attorney draft the
17              outline for your discussions with
18              borrowers?
19   48      11     What kinds of questions did the
20              outline include?
21   48      15     Did it include questions about
22              IDR?
23   48      19     Did it include questions about
24              forbearance?
25


                           TSG Reporting - Worldwide   877-702-9580
          Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 4 of 37


                                                                          Page 245
 1                                T. RIDDER
 2     - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3     Page/Line                             Text of the Question
 4   48      24     Did it include questions about
 5              IDR recertification?
 6   49        5    Did it include questions about
 7              co-signer release?
 8   49        9    Did it include questions about
 9              payment processing?
10   49      13     Did it include questions about
11              credit reporting?
12   49      17     Did you ask consumers questions
13              about IDR?
14   49      21     Those are communications with
15              third parties?
16   49      25     Are you refusing to answer
17              questions about your communications
18              with third parties?
19   50        5    So you will not answer that
20              question?
21   50        9    Did you take notes during any of
22              your interviews with borrowers?
23   50      13     Did you memorialize your
24              interviews in any way?
25


                           TSG Reporting - Worldwide   877-702-9580
          Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 5 of 37


                                                                          Page 246
 1                                T. RIDDER
 2     - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3     Page/Line                             Text of the Question
 4   50      17     Did you provide a report to
 5              anyone summarizing your findings?
 6   50      21     How did you update the CFPB team
 7              about the interviews?
 8   50      25     Did you ever ask borrowers for
 9              documents?
10   51        5    On a phone call with a borrower
11              did an attorney typically
12              participate?
13   51      15     Was an attorney present on all
14              of your phone calls with consumers?
15   51      21     What types of documents did you
16              ask borrowers for?
17   51      25     Did you ever ask borrowers for
18              documents related to forbearance?
19   52        5    Did you ever ask borrowers for
20              documents related to IDR?
21   52        9    Did you ever ask borrowers for
22              their loan histories?
23   52      13     Did you ever not receive
24              borrowers you requested from a
25              borrower?

                           TSG Reporting - Worldwide   877-702-9580
          Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 6 of 37


                                                                          Page 247
 1                                T. RIDDER
 2     - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3     Page/Line                             Text of the Question
 4   52      17     Did you review the documents you
 5              received from borrowers?
 6   77      10     How did you first locate
 7              Ms. Bonner?
 8   78        2    Do you remember reviewing the
 9              Complaint of Ms. Bonner?
10   78      22     Did someone tell you to look
11              specifically for complaints that
12              referenced forbearance?
13   80      10     Do you remember what led you to
14              contact Ms. Bonner regarding this
15              lawsuit?
16   80      16     Did you speak to anyone else at
17              the CFPB before speaking with
18              Ms. Bonner?
19   81      19     Was anyone else on the call?
20   81      24     Did attorneys at the CFPB tell
21              you who to have on the call?
22   83      16     Do you remember any
23              conversations with Ms. Bonner?
24

25


                           TSG Reporting - Worldwide   877-702-9580
          Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 7 of 37


                                                                          Page 248
 1                                T. RIDDER
 2     - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3     Page/Line                             Text of the Question
 4   83      25     Did you ever ask Ms. Bonner
 5              about her communications with
 6              Navient?
 7   84        7    Did you ever ask whether she had
 8              discussed IDR with Navient?
 9   84      11     Did you ever ask Ms. Bonner
10              whether she had enrolled in
11              forbearance?
12   84      15     Did you ever ask Ms. Bonner
13              whether she used forbearance to
14              bring her loans current?
15   84      20     Did you ever ask Ms. Bonner for
16              documents?
17   84      24     Did you ever ask Ms. Bonner
18              whether she applied for IDR?
19   85        4    Did you ever ask her for
20              documents that she received about
21              IDR?
22   86        3    Did you take notes of the call
23              with Ms. Bonner?
24

25


                           TSG Reporting - Worldwide   877-702-9580
          Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 8 of 37


                                                                          Page 249
 1                                T. RIDDER
 2     - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3     Page/Line                             Text of the Question
 4   86        9    Did you have any other
 5              communications with Bonner other
 6              than the email that we just looked
 7              at?
 8   86      23     Did Ms. Bonner tell you that she
 9              had received documents about IDR?
10   87        5    Did Ms. Bonner tell you whether
11              she had enrolled in IDR?
12   87      19     Did you draft Exhibit 216?
13   87      24     Did you send Exhibit 216 to
14              Ms. Bonner?
15   88      21     Did you review any documents to
16              prepare this declaration?
17   89        4    While preparing declarations, if
18              you had a follow-up question would
19              you call the borrower again?
20   89        9    Do you remember having follow-up
21              questions for Ms. Bonner?
22   89      13     Did anyone at the CFPB review
23              this declaration before you sent it
24              to Ms. Bonner?
25


                           TSG Reporting - Worldwide   877-702-9580
          Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 9 of 37


                                                                          Page 250
 1                                T. RIDDER
 2     - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3     Page/Line                             Text of the Question
 4   89      16     Did anyone other than an
 5              attorney at the CFPB review the
 6              declaration before you sent it to
 7              Ms. Bonner?
 8   89      21     Did anyone other than an
 9              attorney review the declaration
10              before you sent it to Ms. Bonner?
11   90        4    After Ms. Bonner received the
12              declaration did you ask her if it
13              was accurate?
14   90        8    Did Ms. Bonner tell you that the
15              declaration was accurate?
16   90      12     Did Ms. Bonner suggest any
17              changes to her declaration?
18   90      23     On what basis did you write that
19              paragraph?
20   91        5    Did the complaint shown at
21              Exhibit 268 mention anything about
22              forbearance?
23

24

25


                           TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 10 of 37


                                                                      Page 251
 1                             T. RIDDER
 2     - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3     Page/Line                          Text of the Question
 4   91   22      Did you ask Ms. Bonner whether
 5           she recalled a specific
 6           conversation in which only
 7           forbearance was offered?
 8   92    5      Did you ask Ms. Bonner for
 9           documents to corroborate paragraph
10           9?
11   92    9      Have you reviewed Ms. Bonner's
12           deposition transcript?
13   92   13      Were you aware that Ms. Bonner
14           testified that that declaration was
15           inaccurate?
16   92   24      Did you ask Ms. Porretti what
17           kinds of loans she had?
18   93    7      Did Ms. Porretti tell you that
19           she had parent PLUS loans?
20   93   11      Did Ms. Porretti tell you that
21           she had a consolidated loan that
22           made her ineligible for IDR?
23   93   16      Did you ask Ms. Porretti about
24           her communications with Navient?
25


                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 11 of 37


                                                                      Page 252
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4    93   20     Did Ms. Porretti ever tell you
 5            whether she applied for IDR?
 6    93   24     Did Ms. Porretti tell you she
 7            applied for IDR in 2015?
 8    94     4    Did Ms. Porretti tell you
 9            whether she had enrolled in
10            forbearance?
11    94     8    Did you ask Ms. Porretti for
12            documents?
13    94   12     Did Ms. Porretti send you
14            documents?
15    94   15     Did you take any notes of your
16            calls with Ms. Porretti?
17    94   19     Did you have any other
18            communications with Ms. Porretti?
19    98   20     Did you investigate that overage
20            amount?
21   100     9    Did you have any concerns about
22            Ms. Porretti's credibility at this
23            point?
24

25


                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 12 of 37


                                                                      Page 253
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   100   16     After receiving this letter did
 5            you ask any follow-up questions of
 6            Ms. Porretti?
 7   100   20     Did you ask for additional
 8            documents?
 9   102   10     Does that refresh your
10            recollection that you asked
11            Ms. Porretti for additional
12            documents?
13   104     5    When preparing Exhibit 114 did
14            you review any of the documents we
15            looked at today?
16   104   12     Did you rely on anything other
17            than conversations with
18            Ms. Porretti?
19   104   16     While preparing the declaration
20            did you have any follow-up
21            questions for Ms. Porretti?
22   104   21     Did anyone else at the CFPB
23            review the declaration before you
24            sent it to Ms. Porretti?
25


                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 13 of 37


                                                                      Page 254
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   105     2    After you sent the draft to
 5            Ms. Porretti did you ask if it was
 6            accurate?
 7   105     6    Did Ms. Porretti tell you it was
 8            accurate?
 9   105   11     Did Ms. Porretti tell that you
10            her loans were in forbearance from
11            January 2011 until June 2012?
12   105   19     Did Ms. Porretti tell you that
13            the company only offered you -- her
14            forbearance as a repayment option
15            from January 2012 to June -- I
16            mean, sorry, from January 2011 to
17            June 2012?
18   105   25     Did Ms. Porretti suggest any
19            changes to Exhibit 114?
20   106     5    Did you make any changes to
21            Exhibit 114?
22   106     9    Did you have any basis for
23            writing paragraph 5?
24   106   13     Did you ask for documents to
25            corroborate paragraph 5?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 14 of 37


                                                                      Page 255
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   106   20     Were you aware that Navient sent
 5            Ms. Porretti an application for an
 6            unemployment deferment in
 7            January 2011?
 8   107     4    Are you aware that Ms. Porretti
 9            testified that she didn't know the
10            difference between deferment and
11            forbearance?
12   107   23     How did you first locate
13            Ms. Dinnoo?
14   109   25     What about this email led you to
15            respond to Ms. Dinnoo in that
16            fashion?
17   110     7    Did it have anything to do with
18            Ms. Dinnoo saying she would love to
19            speak with someone?
20   110   12     Did you speak with anyone other
21            than an attorney before speaking
22            with Ms. Dinnoo?
23   111   13     Did Ms. Dinnoo ask you if her
24            loans could be forgiven by
25            participating in this lawsuit?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 15 of 37


                                                                      Page 256
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   111   21     Did Ms. Dinnoo ask whether she
 5            could receive any money from this
 6            lawsuit?
 7   112     7    Did she tell you how she had
 8            been victimized?
 9   112   14     Did Ms. Dinnoo tell you about
10            her communications with Navient?
11   112   18     Did Ms. Dinnoo tell you whether
12            she had ever applied for IDR?
13   112   22     Did Ms. Dinnoo ever tell you
14            whether she had enrolled in IDR?
15   113     2    Did Ms. Dinnoo tell you whether
16            she had ever enrolled in
17            forbearance?
18   113     6    Did Ms. Dinnoo tell you that she
19            had used forbearance to bring her
20            loans current when she was past
21            due?
22   113   11     Did you ask Ms. Dinnoo for
23            documents?
24   113   25     Did you ask her for documents
25            about forbearance?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 16 of 37


                                                                      Page 257
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   114   14     Did Ms. Dinnoo tell you anything
 5            about her income?
 6   114   20     Did Ms. Dinnoo tell you whether
 7            she had any valuable assets?
 8   114   24     Did you take any notes of your
 9            calls with Ms. Dinnoo?
10   118     2    Had you asked for copies of the
11            info she had?
12   118     9    Is the phone discussion she's
13            referring to the January 27, 2017
14            conversation?
15   118   12     Do the words "phone discussion"
16            refer to the conversation you had
17            with Ms. Dinnoo on January 27,
18            2017?
19   119   15     Did you ask Ms. Dinnoo for any
20            documents to corroborate that
21            statement?
22   119   21     Did Ms. Dinnoo send any
23            documents that corroborated that
24            statement?
25


                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 17 of 37


                                                                      Page 258
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   119   25     Did Ms. Dinnoo send any
 5            documents regarding what options
 6            had been offered to her by Navient?
 7   128   18     In February 2017 did you review
 8            the terms of a Federal Stafford
 9            Loan master promissory note?
10   129     6    Did you review the terms of 2002
11            FFELP promissory notes at this
12            time?
13   133     7    Did you review the attachments
14            to Ms. Dinnoo's letter?
15   133   19     Did you ask Ms. Dinnoo for any
16            more information about the
17            repayment options that were offered
18            to her?
19   134     2    Did Ms. Dinnoo provide you with
20            any more information about whether
21            she had enrolled in forbearance?
22   134     7    Why did Ms. Dinnoo not include
23            any information about IDR?
24   134   12     Did you ask for any about IDR to
25            be attached?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 18 of 37


                                                                      Page 259
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   134   23     Did you investigate any of these
 5            entities other than Navient?
 6   135   21     Did you rely on any documents to
 7            draft Exhibit 277?
 8   136     3    While preparing Exhibit 277, did
 9            Ms. Dinnoo provide with you any
10            additional information?
11   136     8    Did anyone who was not an
12            attorney at the CFPB review the
13            declaration before you sent it to
14            Ms. Dinnoo?
15   136   13     After you sent the draft to
16            Ms. Dinnoo, did you ask you if it
17            was accurate?
18   136   17     Did Ms. Dinnoo tell you will it
19            was accurate?
20   136   21     Did Ms. Dinnoo suggest any
21            changes?
22   136   24     Did you make any changes to
23            Exhibit 277?
24   137   10     What was the basis of that
25            statement?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 19 of 37


                                                                      Page 260
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   137   15     Did any of the documents
 5            attached in Exhibit 285 support
 6            paragraph 7?
 7   137   19     Did any of the documents in
 8            Exhibit 287 say that Sallie Mae and
 9            later Navient had repeatedly told
10            Ms. Dinnoo her best and only
11            repayment option for outstanding
12            student loans was forbearance?
13   139     3    Did you ask Ms. Dinnoo about
14            that inconsistency?
15   139   13     Did Ms. Dinnoo tell you she had
16            spoken on the phone to Navient
17            representatives about IDR?
18   139   21     Did Ms. Dinnoo tell you that at
19            times she refused to tell Navient
20            representatives about her financial
21            situation in order to determine
22            what repayment options she
23            qualified for?
24

25


                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 20 of 37


                                                                      Page 261
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   140     4    Did Ms. Dinnoo tell you that
 5            Navient had sent her an IDR
 6            application in 2015?
 7   141   24     How did you first locate Mr.
 8            Brown?
 9   142   22     Was anyone else on the call when
10            you spoke to Mr. Brown?
11   143   10     Did Mr. Brown ask whether his
12            loans could be forgiven if he
13            participated in this lawsuit?
14   143   17     Did Mr. Brown ask whether he
15            would receive money from
16            participating in this lawsuit?
17   144     7    Did Mr. Brown tell you about his
18            communications with Navient?
19   144   13     Did Mr. Brown tell you whether
20            he had ever discussed IDR on the
21            phone with Navient?
22   144   17     Did Mr. Brown tell you whether
23            he had ever enrolled in forbearance
24            with Navient?
25


                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 21 of 37


                                                                      Page 262
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   144   21     Did you ask Mr. Brown for any
 5            documents?
 6   145     5    Did you ask him to send you any
 7            documents relevant to forbearance?
 8   145   16     Did you ask Mr. Brown for
 9            documents related to IDR?
10   146     3    Did Mr. Brown tell you about his
11            employment history?
12   146     9    Did he tell you that he was
13            enrolled in unemployment
14            deferments?
15   146   13     Did he ever tell you that he was
16            unemployed?
17   146   17     Did Mr. Brown ever tell you he
18            was an economic hardship deferment?
19   146   21     Did he ever tell you whether he
20            qualified for economic hardship
21            deferment?
22   146   25     Did you take any notes of any
23            calls with Brown?
24   147     5    Do any notes exist of a call
25            with Mr. Brown?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 22 of 37


                                                                      Page 263
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   149   23     Do you recall asking Mr. Brown
 5            for information about his Navient
 6            and Great Lakes loans?
 7   150   22     Do you recall asking Mr. Brown
 8            to send you his loan details for
 9            Navient?
10   152     3    Did you ask Mr. Brown to provide
11            this document?
12   152     9    In the email above, you say:
13            "Joshua, thank you."                  Why did you
14            thank Mr. Brown for sending this
15            email?
16   152   22     Does that refresh your
17            recollection that you asked
18            Mr. Brown to send an email about
19            forbearance approval?
20   153     5    Did you ask Mr. Brown to send
21            you any information he received
22            from Navient about IDR?
23   153     9    Did your supervisors direct you
24            not to request documents discussing
25            IDR from Mr. Brown?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 23 of 37


                                                                      Page 264
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   154     4    Did you rely on any documents to
 5            draft Exhibit 109?
 6   154   10     Did you rely on anything other
 7            than conversations with Mr. Brown
 8            to draft this declaration?
 9   154   15     While drafting Exhibit 109, did
10            you have any follow-up questions
11            for Mr. Brown?
12   154   19     Did Mr. Brown provide you with
13            any additional information?
14   154   23     Did anyone else at the CFPB
15            review the declaration before you
16            sent it to Mr. Brown?
17   155     4    After you sent the draft to
18            Mr. Brown, did you ask if it was
19            accurate?
20   155     8    Did Mr. Brown tell you it was
21            accurate?
22   156     8    Did you rely on Exhibit A when
23            drafting the declaration?
24

25


                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 24 of 37


                                                                      Page 265
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   156   14     Do you understand the CFPB to be
 5            relying on the declaration of
 6            Mr. Brown?
 7   156   18     Does this refresh your
 8            recollection on whether you asked
 9            Mr. Brown for any documents related
10            to IDR?
11   156   23     Why did you attach Exhibit A to
12            the declaration?
13   157     9    What did you rely on to write
14            that statement?
15   157   15     Is it a fair assumption that you
16            relied on the email that you
17            attached to the declaration that is
18            filed in this case?
19   160   22     Why not?
20   161     7    Did you ask for such
21            communications from Mr. Brown?
22   162   23     Did someone direct you not to
23            attach Exhibit 100 to Mr. Brown's
24            declaration?
25


                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 25 of 37


                                                                      Page 266
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   163   16     What was your basis for drafting
 5            paragraph 6 of Mr. Brown's
 6            declaration?
 7   165   17     Does that mean that it was
 8            optional for attorneys to end calls
 9            with consumers?
10   165   23     Did you tell Ms. Harris that she
11            did not have to attend this call
12            with Ms. Bradley?
13   166     3    Do the words on the page
14            indicate that you told Ms. Tucker
15            she did not need to participate in
16            this call?
17   166   18     Why is there no draft
18            declaration for Ms. Bradley?
19   167     4    How did you first locate
20            Mr. Papson?
21   173     3    Is that part of your outline?
22   173   23     Did you ever tell Ms. Papson
23            what kind of information she should
24            provide for the call?
25


                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 26 of 37


                                                                      Page 267
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   175     8    Did the Papsons ever tell you
 5            that they were hoping their loans
 6            would be forgiven by participating
 7            in this lawsuit?
 8   175   15     Did the Papsons ever tell you
 9            that they would like to receive
10            money through their participation
11            in this lawsuit?
12   175   20     Did Mr. Papson tell you about
13            his communications with Navient?
14   175   24     Did Mr. Papson ever tell you
15            about whether he had enrolled in
16            IDR?
17   176   22     Did the Papsons ever tell you
18            whether they had enrolled in
19            forbearance?
20   179   17     Did you take notes of your calls
21            with the Papsons?
22   180     3    Do any notes exist of the calls
23            with the Papsons?
24

25


                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 27 of 37


                                                                      Page 268
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   180     7    Were you aware that Navient sent
 5            Mr. Papson an IDR application as
 6            early as 2010?
 7   180   11     Was there a declaration prepared
 8            for Mr. Papson to sign?
 9   180   19     How did you first locate
10            Mr. Neal?
11   181   15     Did you review this complaint
12            from Mr. Neal?
13   183     7    Did you ask Mr. Neal whether he
14            qualified for IDR?
15   183   13     Did Mr. Neal tell you whether he
16            qualified for IDR?
17   184   25     Do you know why then that the
18            CFPB is relying him for claims that
19            relate to federal loans?
20   187   21     What led to you contact
21            Mr. Neal?
22   188   19     So you mentioned to Mr. Neal
23            that you had had some conversations
24            with peers regarding his complaint;
25            is that right?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 28 of 37


                                                                      Page 269
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   189     2    Does Mr. Neal have the
 5            understanding that you mentioned
 6            you had some conversations you had
 7            to have with peers regarding his
 8            specific complaint?
 9   189   13     How was his complaint outside
10            the scope of the current CFPB
11            complaint?
12   189   19     Did you tell Mr. Neal that his
13            situation was somewhat outside the
14            scope of the current CFPB
15            complaint?
16   190     2    Did Mr. Neal ever tell you that
17            he called Navient and was told that
18            he was not eligible for IDR?
19   190   23     Is that something that would
20            have been relevant?
21   191     6    Did Mr. Neal provide you with
22            his income?
23   191   12     Did the CFPB ever prepare a
24            declaration for Mr. Neal?
25


                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 29 of 37


                                                                      Page 270
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   191   16     Did Mr. Neal ever refuse to sign
 5            a declaration that was drafted by
 6            you?
 7   191   24     How did you first locate
 8            Mr. Jaklevich?
 9   192   24     Did you review Mr. Jaklevich's
10            complaint?
11   193   18     Did any borrower ever tell you
12            they were steered into forbearance
13            by Navient?
14   194   18     Did Mr. Jaklevich ask you if his
15            loans could be forgiven by
16            participating in this lawsuit?
17   194   25     Did Mr. Jaklevich ask you if he
18            might receive money from
19            participating in this lawsuit?
20   195     6    Did Mr. Jaklevich tell you about
21            his communications with Navient?
22   195   10     Did Mr. Jaklevich tell you that
23            he had been enrolled for several
24            years prior to filing his
25            complaint?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 30 of 37


                                                                      Page 271
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   196   19     Did you draft a declaration for
 5            Mr. Jaklevich?
 6   197   18     How did you first locate
 7            Ms. Evans?
 8   198     7    Did you review Ms. Evans'
 9            complaint?
10   198   19     Did Ms. Evans ever tell you that
11            she had been coaxed into
12            forbearance by Navient?
13   198   25     Did Ms. Evans tell that you she
14            had received information about IDR?
15   199     5    Did Ms. Evans tell you whether
16            she had applied for IDR?
17   199     9    Did Ms. Evans ever tell you that
18            she had enrolled in forbearance?
19   199   13     Did she tell you that the only
20            forbearances she ever received were
21            to provide time to apply for IDR?
22   200     3    Did you ask Ms. Evans for any
23            documents?
24   200     9    Did anyone at the CFPB draft a
25            declaration for Ms. Evans?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 31 of 37


                                                                      Page 272
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   200   13     Were you aware that the CFPB
 5            sent her a draft declaration that
 6            she did not sign because it was
 7            inaccurate?
 8   201   17     Did you review this complaint?
 9   201   25     Did you review any complaints
10            from prior to January 18, 2017 for
11            purposes of the Navient
12            investigation?
13   204   12     Did Ms. Falck ever discuss IDR
14            with you?
15   204   18     Did Mrs. Falck ever complain
16            about forbearance to you?
17   204   22     Did Ms. Falck ever ask whether
18            her loans could be forgiven by
19            participating in this lawsuit?
20   205     3    Did Ms. Falck ever ask whether
21            she could receive any money from
22            participating in this lawsuit?
23   205     8    Did Ms. Falck tell you about her
24            communications with Navient?
25


                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 32 of 37


                                                                      Page 273
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   205   12     Did Ms. Falck tell you that she
 5            had discussed IDR with Navient
 6            representatives on the phone?
 7   205   17     Did Ms. Falck tell you she had
 8            used forbearances to bring her
 9            loans current after falling
10            delinquent?
11   205   22     Did you ask Ms. Falck for any
12            documents?
13   206   10     Did you draft a declaration for
14            Ms. Falck?
15   206   16     Did Ms. Falck ever refuse to
16            sign a declaration drafted by the
17            CFPB?
18   206   25     How did you first locate
19            Ms. Harris?
20   207     9    Did Ms. Harris ask whether her
21            loans could be forgiven by
22            participating in this lawsuit?
23   207   16     Did Ms. Harris ever ask you
24            whether she could receive any money
25            by participating in this lawsuit?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 33 of 37


                                                                      Page 274
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   207   21     Did Ms. Harris tell you about
 5            her communications with Navient?
 6   207   25     Did Ms. Harris tell you about
 7            any discussion she had with Navient
 8            about IDR?
 9   208     5    Did Ms. Harris tell you whether
10            she had ever enrolled in
11            forbearance?
12   208     9    Did you ask Ms. Harris for any
13            documents?
14   208   17     Did Ms. Harris tell you that she
15            had enrolled in IDR at some point?
16   208   23     Did Ms. Harris ever refuse to
17            sign a draft declaration?
18   209   11     How did you first locate
19            Ms. Slobodian?
20   210     9    Did you review this complaint?
21   211     2    Did you ask Ms. Slobodian
22            whether she had received any other
23            forbearances?
24

25


                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 34 of 37


                                                                      Page 275
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   211     8    Did Ms. Slobodian tell you about
 5            any other forbearances she
 6            received?
 7   211   12     Do you know what she meant by
 8            wanting her loans dissolved?
 9   213     8    Did Ms. Slobodian ask whether
10            she could have her loans forgiven
11            by participating in this lawsuit?
12   213   15     Did Ms. Slobodian ask whether
13            she could receive any money from
14            participating in this lawsuit?
15   213   20     Did Ms. Slobodian tell you about
16            her communications with Navient?
17   213   24     Did Ms. Slobodian tell you that
18            she has been aware of IDR since at
19            least 2009?
20   214     4    Did she tell you whether she had
21            ever discussed IDR on the phone
22            with Navient?
23   214     8    Did Ms. Slobodian tell you
24            whether she had ever enrolled in
25            forbearance?

                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 35 of 37


                                                                      Page 276
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   214   17     Did she tell you that she was
 5            ineligible for IDR?
 6   214   23     Did Ms. Slobodian ever refuse to
 7            sign a declaration drafted by the
 8            CFPB?
 9   216     8    Did you ever ask Mr. Redd
10            whether he had hung up on Navient
11            representatives?
12   217     6    Did you ever ask Mr. Redd
13            whether he used very colorful
14            language with Navient
15            representatives?
16   218     3    Did you ever ask Mr. Redd why
17            Navient contacted corporate
18            security?
19   218   13     How did you first locate
20            Ms. Cox?
21   220   11     Did Ms. Cox ever tell you
22            whether she was able to resolve her
23            payment processing issues with
24            Navient?
25


                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 36 of 37


                                                                      Page 277
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3      Page/Line                           Text of the Question
 4   220   18     Did she say whether Navient ever
 5            followed her payment allocation
 6            instructions?
 7   220   22     Did Ms. Cox ever refuse to sign
 8            a declaration drafted by the CFPB?
 9   222   11     Did Ms. Threlkel tell you
10            whether her payment processing
11            issues with Navient were resolved?
12   222   18     Did Ms. Threlkel ever refuse to
13            sign a declaration drafted by the
14            CFPB?
15   225   14     Did you ask Mr. Williams for
16            documents from FICO?
17   225   20     Did Mr. Williams tell you why he
18            was sending you something from
19            FICO?
20   227     6    Did you ask Mr. Williams whether
21            the credit information provided by
22            Navient was accurate?
23   227   13     Did you ask Mr. Williams for any
24            other documents?
25


                        TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 112-1 Filed 11/14/18 Page 37 of 37


                                                                            Page 278
 1                               T. RIDDER
 2      - INDEX TO CERTIFIED QUESTIONS (Cont'd.) -
 3   Page/Line                        Text of the Question
 4   228      5   After receiving this letter from
 5             Mr. Williams did you ask him
 6             whether the information provided by
 7             Sallie Mae to the credit bureaus
 8             was accurate?
 9

10                - INDEX TO MARKED EXHIBITS -
11      NO.                    DESCRIPTION                         MARKED
12      Exhibit No. 627          Deposition Notice                     18
13      Exhibit No. 628          Email chain                           79
14      Exhibit No. 629          Email chain                          101
15      Exhibit No. 630          Porretti tax                         102
16             information
17      Exhibit No. 631          Email chain                          147
18      Exhibit No. 632          Email                                149
19      Exhibit No. 633          Loan details - Brown                 150
20      Exhibit No. 634          Email                                151
21      Exhibit No. 635          Meeting notes                        164
22      Exhibit No. 636          Email chain                          167
23      Exhibit No. 637          Email chain                          215
24      Exhibit No. 638          Email chain                          223
25      Exhibit No. 639          FICO letter                          226

                        TSG Reporting - Worldwide   877-702-9580
